Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 1, 2016

                                     No. 04-15-00766-CV

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellant

                                               v.

                                   Liliana DIAZ-MOORE,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-04661
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file its reply brief is GRANTED. Appellant’s
reply brief is due July 1, 2016. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court